UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ISMAEL CHINO BARRERA, et al.,

                              Plaintiffs,

       against                                          CIVIL ACTION NO.: 19 Civ. 606 (SLC)

                                                             ORDER TO SUBMIT SETTLEMENT
1611 FOOD MART INC., et al.,                                         MATERIALS

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       This case contains one or more claims arising under the Fair Labor Standards Act. In

light of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015), the parties must file a joint Letter-Motion that addresses whether the settlement is fair

and reasonable. Per the Honorable Jesse M. Furman’s Order at ECF No. 47, the parties were

directed to file these settlement papers by January 17, 2020. They did not do so, and by

further Order at ECF No. 48, Judge Furman ordered the parties to file the material by January

24, 2020, and specifically stated that the failure to do so “may result in the imposition of

sanctions.”

       The parties have since consented to the undersigned’s jurisdiction, but such consent did

not obviate the requirement to follow the Court’s Orders. The parties must file their Letter-

Motion by Friday, January 31, 2020, and should address the claims and defenses, the defendants’

potential monetary exposure and the bases for any such calculations, the strengths and

weaknesses of the plaintiffs’ case and the defendants’ defenses, any other factors that justify the

discrepancy between the potential value of plaintiffs’ claims and the settlement amount, the
                                                 1
litigation and negotiation process, as well as any other issues that might be pertinent to the

question of whether the settlement is reasonable (for example, the collectability of any judgment

if the case went to trial).

         The joint Letter-Motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s fees expended.

Finally, a copy of the settlement agreement itself must accompany the joint Letter-Motion.



Dated:          New York, New York
                January 27, 2020
                                                    SO ORDERED


                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
